Citation Nr: 1022861	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a middle back 
condition, to include as secondary to service-connected 
bilateral pes planus.

4.  Entitlement to service connection for a neck condition, 
to include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from April 1965 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral pes 
planus.

2.  The competent medical evidence of record does not 
associate right or left knee, middle back, or neck problem 
with either the Veteran's active military service or with a 
service-connected disability.

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the Veteran's active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  A left knee disability was not incurred in or aggravated 
by the Veteran's active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  A middle back disability was not incurred in or 
aggravated by the Veteran's active service, nor is it 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

4.  A neck disability was not incurred in or aggravated by 
the Veteran's active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  It also included information on how 
disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded a VA 
examination in April 2008.  The Veteran submitted private 
treatment records dated from February 2007 to April 2008.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
evidence must show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for bilateral knee 
conditions, a middle back condition, and a neck condition.  
In his claim for service connection the Veteran suggested 
that his back, knee and neck conditions were secondary to his 
service-connected pes planus disability.  

The Veteran was discharged from the military because of his 
pes planus after approximately four months of service.  
Service treatment records do not reveal any complaints of, or 
treatment for, knee, back, or neck problems during service.  
Additionally, the Veteran's spine/other musculoskeletal and 
his lower extremities were found to be normal both on his 
enlistment physical in February 1965 and on his separation 
physical in August 1965.   

The Veteran reports that he had surgery on his right knee in 
1977, but he indicated that the doctor who performed the 
surgery had been deceased for more than 20 years, and a 
request for records was unsuccessful.  

In early February 2007 the Veteran was treated for discomfort 
in his right knee and neck.  He reported being in a recent 
car accident in which he hit another car head on, the Veteran 
was wearing his seatbelt and his airbags did not deploy.  The 
Veteran also reported that his knee pain was caused by 
slipping.  He felt a snap and a sharp pain but was able to 
continue his previous activity.  His knee became swollen and 
the Veteran was unable to get any relief.  The doctor stated 
that the Veteran had no prior surgeries to the injured area.  
The doctor examined both knees.  The left knee was normal.  
The right knee had mild swelling and tenderness.  X-rays of 
the right knee revealed normal joint space and alignment.  
There were no loose bodies or degenerative changes.  The bony 
structure was normal.  The next day the Veteran reported no 
change in his symptoms.  He claimed they were moderate and 
included clicking, popping, stiffness, and pain.  Upon 
examination there were no significant changes.  The Veteran 
had a magnetic resonance imagining (MRI) of his right knee, 
which showed a lateral meniscal bucket-handle tear and mild 
osteoarthritic changes.  He was diagnosed with a torn 
meniscus.  He underwent a knee meniscectomy.

The Veteran also reported that his neck was injured in the 
car accident.  He complained of pain, but there was no 
numbness or weakness reported.  The doctor stated the Veteran 
had no previous treatment or surgery for his neck.

An April 2008 image of the Veteran's back revealed stenosis.  
The Veteran complained of chronic back pain and right arm 
numbness.  Imagining revealed disc bulges and tiny midline 
disc protrusions present at several levels with the mid and 
upper thoracic spine.  There was no impingement of the cord 
seen.

An MRI of the cervical spine was also conducted.  The Veteran 
complained of pain.  The image revealed degenerative changes.  
Disc bulges were present at several levels.  Degenerative 
foraminal stenosis was also present.  

The Veteran was afforded a VA examination in April 2008 to 
evaluate the Veteran's feet, joints, and spine.  The 
Veteran's claims file and medical records were reviewed.  
Examination of the Veteran's knees revealed that both knees 
had some limitation of motion.  The Veteran's right knee had 
residuals of a former injury.  

The Veteran asserted that his left knee symptoms initially 
manifested in service and had gradually worsened since that 
time.  

The Veteran's spine was also examined.  He reported that his 
back problems began during boot camp at the same time as his 
flat feet and had progressively worsened since that time.  
There was no history of trauma.  The Veteran complained of 
paresthesia, fatigue, weakness, spasms, pain, and flare ups.  
Upon examination the Veteran had some impaired sensation in 
his right upper extremity.  The Veteran was diagnosed with 
degenerative cervical disc and thoracic spine disc disease.  

However, after examining the Veteran, and reviewing his 
claims file, the examiner opined that the Veteran's knee and 
back problems were neither caused by, nor a result of, either 
the Veteran's service connected flat feet or his active 
military service.  The examiner reasoned that the Veteran's 
right knee pain began after a car accident in 2007.  The 
examiner also stated that medical literature did not support 
pes planus as a cause of either knee or spine problems.

Based on the medical evidence, the Veteran is not entitled to 
service connection his knee and back problems.  At the 
outset, it is unclear whether the Veteran actually has a left 
knee disability.  Neither private treatment records, nor the 
VA examination report, show a left knee disability; and in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even if the Veteran does have a left knee disability 
as he claims, there is no medical evidence to link it to his 
time in service.  His lower extremities were normal at 
separation, and the VA examiner found that there was no 
evidence to relate a left knee disability to the Veteran's 
service or to his service connected pes planus.  As such, 
service connection for a left knee disability is denied on 
both a secondary and a direct basis.  

The Veteran's right knee problems are also not due to service 
or to a service connected disability.  The Veteran claims 
that his right knee condition was caused by his pes planus.  
However, the only evidence linking this disorder to the 
Veteran's service-connected disability, or directly to 
service, is the Veteran's own statements; and the Veteran is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Rather, competent medical evidence would be required, as the 
determinative issue involves medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
regard, the Veteran was provided with a VA examination, but 
the VA examiner concluded that that the Veteran's right knee 
problems were the result of a 2007 car accident.  The Veteran 
submits that he underwent knee surgery in 1977.  However no 
records of the surgery exist and no evidence of the previous 
surgery was noted during the Veteran's 2007 right knee 
surgery.  Even if the Veteran did have surgery on his right 
knee in 1977, this surgery would be more than a decade 
removed from service, and there is no medical evidence to 
show that the surgery was required as a result of the 
Veteran's time in service. 

Similarly, the medical evidence does not associate the 
Veteran's back and neck conditions with his active service or 
service connected disabilities.  The Veteran currently 
complains of pain in his middle back and neck.  Images of his 
back show some bulges and irregularities.  However, the 
Veteran did not complain of or seek treatment for back or 
neck pain during service, though he stated that it originated 
at the same time as his foot problems.  

The Veteran is competent to report symptoms such a back pain 
as they are capable of lay observation.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, in adjudicating this 
claim, the Board must assess not only competency of the 
Veteran's statements, but also their credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's back was found to be normal at separation, and 
there was no evidence of back problems for a number of years, 
as the Veteran first complained about his knee, neck and back 
problems in 2007, approximately 40 years after separation 
from service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the passage of time is 
considered to be significant evidence against the claim.  

It is also noted that the Veteran was involved in at least 
two post-service motor vehicle accidents.  As such, the Board 
finds that the Veteran's contention that he injured his 
knees, back, and neck either in service or as a result of his 
service connected foot problems is significantly undermined 
by the additional evidence of record.  The Board finds the 
medical evidence to be more probative than the Veteran's 
statements and will assign it more weight.

For example, the VA examiner found that medical research did 
not support the Veteran's contention that his back problems 
were caused by flat feet.

For all of the reasons discussed above, entitlement to 
service connection for knee, back, and neck problems is 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee condition, left knee condition, middle back 
condition, or neck condition, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee condition, 
to include as secondary to service-connected bilateral pes 
planus, is denied.

Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected bilateral pes 
planus, is denied.

Entitlement to service connection for a middle back 
condition, to include as secondary to service-connected 
bilateral pes planus, is denied.

Entitlement to service connection for a neck condition, to 
include as secondary to service-connected bilateral pes 
planus, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


